Citation Nr: 1042051	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  03-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include 
as due to exposure to Agent Orange.

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.

4.  Entitlement to service connection for gastroesophageal reflux 
disease, claimed as secondary to medication for lung and prostate 
cancer and diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Regional Office 
(RO) that denied the Veteran's claim for service connection for 
the disabilities at issue.  This case was previously before the 
Board in May 2004 and again in February 2009, and was remanded on 
each occasion to ensure due process and/or for additional 
development of the record.  The case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  There is no credible evidence establishing that the Veteran 
had in-country service in Vietnam.

2.  Lung cancer was initially demonstrated many years after 
service, and there is no competent evidence to link it to 
service.

3.  Prostate cancer was initially demonstrated many years after 
service, and there is no competent evidence to link it to 
service.

4.  Diabetes mellitus is not currently shown.

5.  Service connection is not in effect for any disability.

6.  Gastroesophageal reflux disease was first documented many 
years after service, and there is no competent medical evidence 
showing it is related to service.

CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Prostate cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a May 2003 letter, issued prior to the rating 
decision on appeal, and in June 2004 and March 2009 letters, the 
VA provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The March 2009 letter also advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  A July 2003 letter requested that he provide 
information specific to his Agent Orange exposure claim.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, service personnel records, responses from military 
record repositories, a 1945 letter from W.M.D., articles, and 
private and VA medical records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and carcinoma 
or diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who had active service in the Republic of 
Vietnam from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed to an herbicide agent during that service.  When 
such a veteran develops Type II diabetes mellitus, lung cancer, 
or prostate cancer to a degree of 10 percent or more within the 
specified period, the disorder shall generally be presumed to 
have been incurred during service.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32,395 (2007).  

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Further, a disability which 
is aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with 
Allen; however, under the facts of this case, the regulatory 
change does not impact the outcome of the appeal.

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  For secondary service 
connection, there must also be medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The Veteran asserts service connection is warranted for lung 
cancer, prostate cancer and diabetes mellitus, all to include as 
due to exposure to Agent Orange.  He also argues he has 
gastroesophageal reflux disease secondary to medication he has 
taken for these disabilities.  He claims that he was in Vietnam 
at least three times making tail hook repairs on aircraft.  

The record reflects the Veteran served aboard the USS Coral Sea, 
an aircraft carrier, from January to October 1965, during which 
time it was off the coast of Vietnam.  However, the Board notes 
that in Haas v. Peake, the U.S. Court of Appeals for the Federal 
Circuit upheld VA's interpretation of section 3.307(a)(6)(iii) as 
requiring the servicemember's presence at some point on the 
landmass or the inland waters of Vietnam.  Haas, 525 F.3d 1168, 
1197 (Fed. Cir. 2008).

Personnel records show the Veteran served in Fighter Squadron 
154.  His DD Form 214 reveals he was an aviation structural 
mechanic.  VA has made extensive efforts to confirm the Veteran's 
in-country service including through the National Personnel 
Records Center, Naval History and Heritage Command, and National 
Archives and Records Administration (NARA).  While records 
confirm that planes from Fighter Squadron 154 flew combat 
missions in Vietnam in 1965, none of the records indicate that 
the planes landed in Vietnam nor did they confirm that repairs 
were performed on planes in Vietnam.  Indeed, records from the 
Naval History and Heritage Command indicate that ports of call 
were somewhat limited and that they made 6 regular visits to 
Subic Bay for rest and repairs.  A response from NARA noted that 
the log of the USS Coral Sea for the entire year of 1965 did not 
reference VF 154 or any members coming or going from the ship.  
It was noted that such was not unusual because the decklog 
documents operations of the ship and not flight crews.  The 
response also stated that log entries provide information about 
ship movements and operations but no indication of individuals 
departing or arriving aboard ship.  A letter from W.M.D. dated in 
April 1965 and apparently mailed to the Veteran's wife addressed 
the squadron's activities and the loss of the Lieutenant 
Commander in combat.  Nothing in the letter is specific to 
activities by the Veteran or indicates personnel went into 
Vietnam to repair airplanes.

As noted above, the Veteran contends that he was in Vietnam on at 
least 3 occasions to repair the tail hook of planes.  In July 
2003 the Veteran was specifically asked to provide detailed 
information as to the names of the bases, airfields, and/or 
cities where he went in Vietnam to make tail hook repairs, as 
well as an estimated date of those activities.  The Veteran did 
not respond.  The VA Form 9 submitted shortly thereafter only 
reiterated his contention that he visited Vietnam on 3 occasions 
to make repairs.  

Although the Veteran contends he went to Vietnam on 3 occasions, 
his service personnel records do not confirm his presence in 
Vietnam, nor was such confirm by inquiries into various military 
record repositories.  Importantly, the Veteran has provided no 
specific information as to when or where he was in Vietnam.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's bare 
assertion of having been present in Vietnam, without any specific 
details concerning the locations being provided by him despite 
such being requested, simply does not provide sufficient credible 
evidence to establish that he actually set foot in Vietnam when 
considered with the other evidence of record.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  Moreover, without specific information as to when 
and where he was in Vietnam, a further search for possible 
corroborating information cannot be made through official 
sources.

In summary, credible evidence that the Veteran set foot in 
Vietnam during the Vietnam era has not been provided.  Thus, the 
Veteran is not presumed to have
been exposed to Agent Orange, and the presumptive provisions of 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not for application.

Although the Veteran may not take advantage of 38 C.F.R. § 
3.309(e), he may still establish entitlement to service 
connection if the evidence of record shows that his claimed 
conditions are related to service, or in the case of diabetes and 
cancer, were manifest to a compensable degree within one year 
following discharge from service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The Board notes initially that the Veteran does not contend and 
the evidence does not show lung cancer, prostate cancer, diabetes 
mellitus, or gastroesophageal reflux disease in service or for 
many years thereafter.  The Veteran contends his gastroesophageal 
reflux disease is the result of medication taken for his lung and 
prostate cancer.

The service treatment records disclose the Veteran complained of 
nausea, vomiting and diarrhea in March 1966.  It was noted he had 
signs and symptoms of gastroenteritis.  While he was to return 
the next day, there is no further reference in the service 
treatment records to treatment for gastrointestinal symptoms.  On 
the separation examination in July 1966, clinical evaluations of 
the abdomen and viscera, lungs and chest, and the genitourinary 
system were normal.  A urinalysis was negative for albumin and 
sugar.

In February 2001, a private physician noted the Veteran had 
recently traveled to Europe and upon his return developed acute 
diarrhea.  Testing was negative except for diverticular disease.  
An esophagogastroduodenoscopy in March 2001 revealed duodenitis 
and Barrett's esophagus.  Another esophagogastroduodenoscopy in 
June 2001 showed Barrett's esophagus, gastroesophageal reflux 
disease, hiatal hernia and duodenal nodules.

The Veteran was seen by a private physician in April 2002 for 
evaluation of a right upper lung field mass.  It was noted the 
Veteran had a 40 pack-year smoking history, as well as a history 
of exposure to Agent Orange.  A CT of the chest in March 2002 
disclosed a left upper lobe mass anteriorly, thought to represent 
a malignancy.  He was admitted later that month to a private 
hospital, and a left upper lobectomy was performed.  The 
diagnosis was squamous cell carcinoma of the left upper lobe.

A private laboratory study in October 2002 reveals the Veteran 
had an elevated PSA.  The Veteran underwent a radical 
prostatectomy in July 2003 for prostate cancer.  

The record demonstrates that prostate and lung cancer were 
initially shown many years after service.  None of the medical 
evidence suggests these disorders are related to the Veteran's 
military service, nor does the Veteran contend such conditions 
are related to service (other than his claimed Agent Orange 
exposure).  Thus, service connection on a direct basis or as 
presumptive chronic conditions is not warranted. 

In addition, the Board points out that there is no medical 
evidence establishing the Veteran currently has diabetes 
mellitus.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
United States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim for service connection for diabetes 
mellitus.  

With respect to the claim for service connection for 
gastroesophageal reflux disease, the Veteran's only argument is 
that it is due to medication he takes for cancer.  VA treatment 
records dated in March 2003 noted the Veteran complaining of 
diarrhea and heartburn since changing medication.  It was noted a 
few days later that the diarrhea and reflux symptoms resolved 
when he stopped the medication.  The Veteran has not argued that 
he has had these symptoms since service and the medical evidence 
reflects the current symptoms first arose many years after 
service.  Since service connection has not been granted for the 
Veteran's lung and prostate cancer, there is no basis for a claim 
of secondary service connection.  

The Board acknowledges the Veteran was treated on one occasion 
during service, for gastroenteritis.  His symptoms resolved, as 
no stomach or esophageal abnormalities or complaints were present 
on the separation examination a few months later.  Moreover, 
there is no competent evidence suggesting the current 
gastroesophageal reflux disease is related to service.  Thus, the 
claim for service connection for gastroesophageal reflux disease 
is denied.

In summary, there is no credible evidence that the Veteran served 
in Vietnam, no evidence of lung cancer or prostate cancer in 
service, no evidence of a chronic gastroesophageal condition in 
service, no competent evidence linking lung cancer, prostate 
cancer, or gastroesophageal reflux disease to service, and no 
current evidence of diabetes mellitus.  Accordingly, the 
preponderance of the evidence is against the claims, and service 
connection for the claimed disorders is denied. 

The Board notes that a VA examination was not scheduled with 
regard to these issues.  However, as there is no competent and 
credible evidence of the claimed conditions in service or for 
many years thereafter, and/or no evidence suggesting that any 
current disorder is related to service, a VA examination is not 
required to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for lung cancer, to include as secondary to 
Agent Orange, is denied.

Service connection for prostate cancer, to include as secondary 
to Agent Orange, is denied.

Service connection for diabetes mellitus, to include as secondary 
to Agent Orange, is denied.

Service connection for gastroesophageal reflux disease, to 
include on a secondary basis, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


